Citation Nr: 1734027	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  14-27 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

C. Taylor, Associate Counsel
INTRODUCTION


The Veteran served on active duty in the U.S. Army from October 1950 to October 1953. The Veteran died in August 2010. The Appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. A Notice of Disagreement was filed in October 2011. A Statement of Case (SOC) was issued in June 2014. A substantive appeal (VA Form-9) was filed in July 2014. A Supplemental Statement of the Case (SSOC) was issued in March 2017. 

In May 2014, the Appellant participated in an informal hearing conference at the RO.  The transcript of the hearing is of record. 

The Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development in March 2016. The appeal is now before the Board for further appellate action.  

The Board reviewed the Veteran's electronic claims file which includes records in Virtual VA and Veterans Benefits Management System (VBMS) databases prior to rendering its decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1. At the time of his death, the Veteran was service-connected for cold injury residuals to the lower left and right extremities rated as 60% disabling.

2. The official death certificate shows that the Veteran died in August 2010; the death certificate shows that the immediate cause of death was metastatic melanoma.

3. The Veteran's cause of death was not related to his military service; nor did his service-connected disabilities cause or substantially contribute to his death. 



CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1310, 5107, 7107 (West 2014); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties of Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In March 2016, the Board remanded the case for additional development. The Board finds that the RO has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

II. Service Connection for Cause of Death

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

In general, service connection requires competent, credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a). For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto. 38 C.F.R. § 3.312 (b). For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death. 38 C.F.R. § 3.312 (c). It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. Id. 

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death. See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

Factual Background and Analysis

The Appellant contends that the Veteran's death is related to his service-connected cold injury residuals to the bilateral lower extremities. Specifically, the Appellant contends that the Veteran's frostbite of his legs and feet, acquired during service in the Korean War, may have caused "pigment (melanoma) nodules to appear all over the Veteran's body." The Board finds that record evidence preponderates against a finding in favor of the Appellant's claim that the Veteran's service-connected disabilities caused or significantly or materially contributed to the Veteran's death.

The Veteran was diagnosed with metastatic melanoma in July 2010, approximately one month prior to his death in August 2010. The official death certificate listed metastatic melanoma as the cause of death. 

Service treatment records (STR) indicated that the Veteran's skin was normal during service. A July 1951 STR indicated that the Veteran was diagnosed with furuncle (boil), not elsewhere classified, on the back of his neck and that the organism was undetermined. An August 1972 private treatment letter indicated that Veteran had scars on his knees due to a 1957 motorcycle accident. The scar on his right knee was due to cartilage removal surgery in 1963. The Veteran also had a scar on his forehead due to 1965 train accident. The Veteran's skin was otherwise unremarkable during his period of military service. 

VA examinations throughout the 1990s up until the present, indicated that the Veteran had hyperpigmentation in his lower extremities, specifically on his ankles. The Veteran had erythema, varicosities and stasis changes with hyperpigmentation, dryness, dermatitis, and extensive scaling of the lower extremities. The Veteran was variously diagnosed during this period of time with mild peripheral neuropathy, xerosis, edema, venous insufficiency, cellulitis (resolved), and mild cold injury residuals to the bilateral lower extremities. 

In June 2004, the Veteran had a skin tag surgically removed from under his eye. In August 2006, the Veteran underwent cryotherapy treatment for a 4 cm skin lesion that the physician described as non-incarcerated. A January 2007 VA treatment note indicated that the Veteran reported a crusting lesion on his forehead that was not healing. The VA examiner referred the Veteran for a dermatological consultation to rule out basal cell carcinoma. The Veteran was subsequently diagnosed with basal cell carcinoma in February 2007 and the lesion was excised. 

A July 2010 surgical pathology note indicated that microscopic examination of a skin lesion on the Veteran's mid-back and the left side of his back was metastatic malignant melanoma. The examiner concluded that the lesion was amelanotic melanoma and was found on both locations of the Veteran's back.

On August 18, 2010, the Veteran was admitted to the VA long term care (hospice unit). The Veteran died on August [redacted], 2010. 

In August 2010, the Appellant submitted multiple articles that suggested a correlation between cold injury and skin cancer, specifically, in veterans of the Korean War. 

During the May 2014 informal hearing at the RO, the Appellant testified that the Veteran had squamous cell carcinoma and malignant melanoma. The Appellant testified that squamous cell carcinoma had been linked to cold war injuries. The Appellant also testified that the Veteran had melanoma, which first appeared on his back, but metastasized and caused his death. In a December 2015 statement, the Appellant averred that skin cancer and frostbite "go together." The Appellant also stated that the Veteran had a skin lesion removed from his forehead "which was cancer before the other [cancer] showed up."

A January 2017 hematology/oncology medical opinion indicated that the Veteran's cause of death was unrelated to his service-connected cold injury residuals to the bilateral lower extremities. The examiner reviewed the claims file, including the articles the Appellant submitted that associated cold injury and skin cancer. The examiner opined that it is less likely than not that the Veteran's metastatic melanoma was incurred in or caused by service, or first manifested within one year of separation of service. The examiner noted that STRs and CPRS records do not show a diagnosis of metastatic melanoma during service or during the first year within separation from service. The examiner further noted that the Veteran's melanoma was diagnosed in July 2010, which was 47 years after the Veteran's separation from service. 

As to the relationship between the Veteran's service-connected cold injury residuals to the bilateral lower extremities and the official cause of death, the examiner opined that it was less likely as not that the Veteran's residuals of cold injuries to his legs and feet caused or contributed substantially or materially to his metastatic melanoma. According to the examiner, it is not a known standard of practice to associate cold injury with the development of melanoma. The examiner opined that oncologic literature documents the risk factors for the development of melanoma and include epidemiologic evidence of higher rates of melanoma with significant sunlight exposure, light skin pigmentation, type of color of hair and eyes. A family
history of melanoma, immunosuppression, etc., also increases the risk of
developing the malignancy. The examiner concluded that cold skin injuries have not been reported to be a risk factor for malignant melanoma. 

A March 2017 VA dermatological medical opinion indicated that cold injury is not accepted as a risk factor for the development of melanoma, unlike accepted risk factors, which include sunburns, heavy sun exposure, light colored eyes and fair skin. The examiner opined that cold injury is not mentioned in the [medical] literature as a risk factor for the development of metastatic melanoma. 

The Board has considered the record evidence, and finds that the most persuasive evidence is against a finding that the Veteran's military service and/or his service-connected cold injury residuals to the bilateral lower extremities caused or contributed sustainably or materially in producing the Veteran's death. The Veteran's official cause of death was metastatic melanoma. STRs indicated that the Veteran's skin was normal upon entrance and separation from service. The Veteran was treated for furuncle (boil) on the back of his neck in 1951, but was never diagnosed with skin cancer, specifically metastatic melanoma during service or within one year after separation from service. The first post-service medical report of a skin condition and/or injury was a an August 1972 letter from the Veteran's private physician, which indicated that the Veteran had scars on his forehead and knees due to a 1957 motorcycle accident, 1963 knee surgery, and a 1965 motor vehicle accident. None of the Veteran's scars during that time were diagnosed as skin cancer. The record evidence also indicated that the Veteran was not diagnosed with skin cancer, specifically basal cell carcinoma until February 2007. The Veteran was later diagnosed with metastatic melanoma in July 2010 which ultimately produced his death.  Most critically, the Veteran was diagnosed with skin cancer approximately 54 years after service. As such, there is not persuasive, probative evidence that the Veteran's skin cancer was diagnosed during service or manifested to compensable degree within one year after his separation from service. Therefore, the Veteran's diagnosed metastatic melanoma was not due to his military service. See Shedden, supra. 

Furthermore, the January and March 2017 examiners opined that cold injury is not a risk factor for the development of metastatic melanoma. Most notably, the January 2017 hematologist/oncologist opined that it is not a known standard of practice to associate cold injury with the development of melanoma and that oncologic literature documents the risk factors for the development of melanoma and include epidemiologic evidence of higher rates of melanoma with significant sunlight exposure, light skin pigmentation, type of color of hair and eyes. The examiner ultimately opined that cold skin injuries have not been reported to be a risk factor for malignant melanoma.

After providing his medical opinion, the January 2017 VA hematologist/oncologist then sought the opinion of the March 2017 dermatologist as to the nexus/relationship between cold injury and the development of skin cancer. The dermatologist confirmed the hematologist's/oncologist's medical assessment that cold injury is not accepted as a risk factor for the development of melanoma. The VA dermatologist reiterated that cold injury is not mentioned in the [medical] literature as a risk factor for the development of metastatic melanoma.  

It is well established that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, when reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment. Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). As such, the January and March 2017 VA medical opinions are afforded significant probative value as they speak to the question at hand, whether the Veteran's service-connected cold injury residuals to the bilateral lower extremities caused or contributed substantially or materially in producing the Veteran's death. The Board finds that the medical evidence is against a finding the Veteran's death was caused or substantially caused by his service-connected cold injury residuals to the bilateral lower extremities. 

The Board has considered the Appellant's contentions regarding her genuine belief that the Veteran's service-connected cold injury residuals to the bilateral lower extremities caused the Veteran to develop metastatic melanoma, which ultimately produced the Veteran's death. Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). The Appellant in this case does not possess the medical expertise to determine the nexus/relationship between the Veteran's service-connected disabilities and his cause of death. As such, the Board finds the medical evidence more persuasive in determining whether the Veteran's service-connected disabilities caused or substantially contributed to the Veteran's official cause of death. Other than her own contentions, the Appellant did not provide any persuasive evidence to support her claim that the Veteran's service-connected disabilities caused or substantially contributed to the Veteran's death.  

The Board has also considered the articles and internet research that the Appellant submitted on her behalf. Medical treatise evidence can, in some circumstances, constitute competent medical evidence. Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1). However, while the articles address the potential relationship between cold injury and skin cancer, they do not contain any information or analysis specific to the Veteran's case; specifically, oncological or dermatological studies that list cold injury as a risk factor for metastatic melanoma. As such, the article evidence submitted by the Veteran is of limited probative value. 

For the foregoing reasons, the Board finds that service connection for the Veteran's cause of death must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


